Citation Nr: 1220309	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for a left leg below the knee amputation, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969 and from February 1970 to July 1986.  He was an aircraft mechanic.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held in October 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In a February 2011 Board decision, it was determined that new and material evidence had been received to reopen the claim of entitlement to service connection for DM, to include as due to Agent Orange exposure.  The reopened claim and the claim of service connection for a left leg below the knee amputation, to include as secondary to a service-connected disability, were remanded for additional evidentiary development which has been now been completed.  The claims are before the Board once again for further appellate consideration.  


FINDINGS OF FACT

1.  The service personnel records (SPRs) reflect that the Veteran served on various ships during his periods of service, to include the USS America, USS Constellation, USS Shangra-La, USS Yorktown, and USS Randolph.  

2.  It is not shown that any of these ships entered the inland waterways of Vietnam or docked to shore in Vietnam, at any time when the Veteran was aboard.  Nor is it shown the Veteran left any of these ships to go ashore in Vietnam at any time during his service aboard these ships.  

3.  The Veteran was not shown to have been exposure to herbicides while serving aboard any shipping vessel during his time in service.  

4.  The preponderance of the evidence reflects that DM was not shown to have been present in service or within one year of service or to have been caused or made worse by service.  

5.  Resolving reasonable doubt in the Veteran's favor, a left leg below the knee amputation was caused by his service-connected hypertension (HTN).  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A left leg below the knee amputation was proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist


The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), 38 C.F.R § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

Considering the claim of entitlement to service connection for a left leg below the knee amputation, in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.


As to the issue of entitlement to service connection for DM, VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004. 

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).  

In this case, the Veteran was sent letters in December 2005 and March 2011, which explained the parameters of VA's duty to assist the Veteran with gathering evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has of record evidence including service treatment records (STRs), VA treatment records, private treatment records, and transcript of testimony at the October 2010 videoconference hearing.  Moreover, VA examinations were conducted in 2012 to address the etiology of the claimed conditions.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in correspondence, to include documents dated in April 2012.  

Service connection

The Veteran contends that he developed DM because he was exposed to herbicides in service.  He also argues that either his DM or his service-connected HTN caused him to develop peripheral vascular disease (PVD) which resulted in his left leg below the knee amputation.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection for some chronic diseases, including diabetes may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a) (2011).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b) (West 2002 & Supp. 2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011), 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  

As to any argument which might be made that the presumption of herbicide exposure should be extended to Navy "blue water" Veterans who served in waters off the coast of Vietnam pursuant to Haas v. Nicholson, 20 Vet. App. 251 (2006), the Board notes that Haas v. Nicholson was overruled by Haas v. Peake, which held that VA's interpretation of its regulations regarding the presumption of herbicide exposure as requiring service within the land borders of Vietnam was permissible.  Therefore, under current law, only Veterans who actually served on land or on the inland waterways of Vietnam are entitled to the presumption of herbicide exposure.  A noted above, this does not include service in the territorial waters offshore of Vietnam.  The Board is bound by this holding.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's STRs do not show complaints of or treatment for DM or left lower extremity problems.  These records do reflect that HTN had its onset during service and service connection for that condition has already been established.  

Post service private and VA records dated from the mid 1990s to the present day are also of record.  These documents reflect that the Veteran suffers from DM, diabetic neuropathy, HTN, carotid stenosis, coronary arterial disease, and severe arterial occlusive disease.  He was diagnosed with DM in approximately 1995.  A five year history of this condition was noted upon a private record in 2000.  Private records in September and October 2005 reflect that the Veteran developed gangrenous changes in his left foot that required a left below the knee amputation.  Total occlusion of the left superficial femoral artery was noted.  

A private physician (L.G., M.D.) reported in October 2005 that the Veteran's DM and PVD had progressed to the point that he developed chronic gangrene of the left foot resulting in a left below the knee amputation.  (Note:  Following an automobile accident in which the Veteran injured his right leg, gangrene set in, and the right leg was removed in 2006.  It is noted, however, that the Veteran has not filed a claim for amputation of the right leg and such is not for consideration at the current time.)  

The SPRs reflect that the Veteran served on various ships during his periods of service, to include the USS America, USS Constellation, USS Shangri-La, USS Yorktown, and USS Randolph.  (Note: The VA Compensation and Pension service maintains a Vietnam Era Navy Ship Agent Orange Exposure Development Site which has a list of ships that operated on the inland waterways of Vietnam or docked to shore.  These ships are not on this list.)  

At his videoconference hearing in October 2010, the Veteran testified that he was initially diagnosed with DM in approximately 1990.  (Hrg. Tr. at 3.)  This was 4 years after discharge from service.  He thought that he was exposed to herbicides aboard the aircraft carrier USS America in that he worked on planes that had flown in and out of Vietnam.  (Hrg. tr. at 4.)  He thought that the loss of his leg was probably due, at least in part, to both his DM and his service-connected HTN.  He lost the leg in 2005.  (Hrg. tr. at 5.)  His care giver testified that the main factor underlying every other disease was the Veteran's HTN.  (Hrg. tr. at 7.)  The Veteran further testified that he did not set foot in Vietnam and did not enter the interior rivers of that country.  (Hrg. tr. at 9.)  

At the hearing, the Veteran submitted three private physicians' statements in support of his claim.  In an April 2010 statement, a private physician, D.R. Bartel, M.D., opined that based on the neurologic assessment of the Veteran's condition and his history of symptoms, it was as likely as not that his neuropathy was due to Agent Orange exposure.  It was also as likely as not that his HTN led to PVD which resulted in the amputation of his legs.  

In an October 2010 statement, private physician, L.M., M.D., reported that he treated the Veteran back in 2006 for arterial wounds to his lower extremities.  He currently had a right above knee amputation and a left below knee amputation related to PVD.  The doctor pointed out that PVD is associated with high cardiovascular morbidity and mortality.  HTN was a common and important risk factor for vascular disorders, including PVD.  He further added that HTN contributed to the pathogenesis of atherosclerosis, the basic underlying pathological process underling PVD.  

In another statement dated in October 2010, private physician, L.G.G., M.D., reported that he had reviewed the Veteran's active duty medical records and current medical records in order to render a medical opinion as to whether or not his current medical condition was service related.  He pointed out that the Veteran currently suffered from multiple severe medical problems, including HTN, atherosclerosis, and bilateral amputations of both legs resulting from severe PVD.  Review of the medical records revealed several entries with elevated blood pressure (HTN).  The doctor added that it was well established that HTN was a contributing cause for atherosclerosis and PVD.  Therefore, it was his opinion that the Veteran's atherosclerosis and PVD which ultimately resulted in bilateral leg amputations began more likely than as not while the Veteran was on active duty.  

When examined by VA in March 2012, the examiner noted that the claims file was reviewed.  It was her opinion that the Veteran's current type II DM did not have its onset during service or within the one year period following discharge from service.  It was also opined that this condition was not related to alleged exposure to herbicides.  The rationale provided for these opinions was that the STRs did not indicate that a diagnosis was established during active duty or within one year of leaving service.  The examiner noted that the Veteran served in the navy aboard a ship in Vietnam, and that he was an aircraft mechanic and worked on planes involved in photo recon.  The medical examiner noted that a review of the Institute of Medicine Report released in May 2011 entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure" was conducted.  That report showed that the committee was unable to find sufficient evidence to determine that those onboard aircraft carriers during the Vietnam War were exposed to Agent Orange.  

As to the etiology of the Veteran's left leg amputation, the examiner opined that it was less likely than not that the left lower extremity amputation was caused by or related to the service-connected HTN.  For rationale, she noted that the Veteran had HTN for many years prior to the onset of diabetes.  During this period in time, there is no medical record that he had significant vascular disease.  A finding of vascular disease prior to the onset of diabetes would have been indicative that the HTN, not the DM, was causing the vascular disease.  Accordingly, she stated that his PVD began after the diagnosis of DM.  

The doctor further noted that HTN could be a contributory cause for PVD, but in this case, the Veteran's HTN was relatively mild.  DM was a stronger risk factor for this condition than HTN.  


Analysis

Entitlement to service connection for DM, 
to include as due to exposure to Agent Orange.  

The Veteran is not entitled to the presumption of exposure to herbicides because, by his own admission, he never set foot within the land boundaries of Vietnam.  The evidence also does not show that he was factually exposed to herbicides at any time during his naval service.  Thus, the elements necessary in order to establish presumptive service connection for DM based on exposure to herbicides are not met.  

There is also no evidence that DM was present in service or within 1 year of service; the first documented diagnosis or treatment of this disorder was in approximately 1990, several years after the Veteran's service.  There is also no competent and credible evidence that DM was caused by a disease or injury that occurred during the Veteran's service. 

While there is a private medical doctor's opinion that the Veteran's DM was due to Agent Orange exposure, the Board finds such to be of no probative value as the opinion is based on the inaccurate belief that the Veteran was exposed to herbicides during service.  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  Accordingly, the appeal is denied.

Entitlement to service connection for a left leg below the knee amputation, to include as secondary to a service-connected disability.

In light of the summarization of relative medical findings above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for a left leg below the knee amputation is granted.  While the VA examiner opined that the Veteran's left leg amputation was more likely the result of the nonservice-connected DM, and provided rationale for making such a determination, she did note that HTN was often a contributing cause for PVD.  As the Veteran's left leg amputation was clearly the result of his PVD, it is concluded by the Board that his HTN played, at least some significant part, in the development of PVD and the amputation.  All reasonable doubt has been resolved in the Veteran's favor to make this determination.  


ORDER

Service connection for DM is denied.  

Service connection for a left leg below the knee amputation is granted.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


